Douglas, J.
The single issue to be decided by this court is whether punitive damages may be awarded against a municipality absent specific statutory authority permitting such an award. For the following reasons, we answer this question in the negative.
*78In Ranells, supra, this court held in the syllabus:
“In the absence of a statute specifically authorizing such recovery, punitive damages can not be assessed against a municipal corporation.”
The Ranells court held that while “Ohio law is well established that a municipal corporation * * * acting in a governmental capacity is immune from liability for tortious conduct,” “* * * when acting in a proprietary capacity, a municipal corporation may * * * be held liable * * * in the same manner as would a private corporation or individual.” Id. at 4. However, this court went on to say that while it is appropriate to award compensatory damages for a municipality’s tortious conduct, punitive damages are not appropriate against a municipality even where there is evidence of wanton misconduct. In Ranells, we reasoned, as have a number of our sister state courts, that permitting punitive damages against a municipal corporation contravenes public policy. See, e.g., Fisher v. Miami (Fla. App. 1954), 160 So. 2d 57, affirmed (1965), 172 So. 2d 455; Chappell v. Springfield (Mo. 1968), 423 S.W. 2d 810.2
Appellee argues, however, that the subsequent decisions of this court in Haverlack and Enghauser have abolished the immunity carved out by this court in Ranells. In Haverlack, supra, at 30, this court abolished the judicially created governmental-proprietary distinction formerly applicable to municipalities by holding:
“* * * A municipal corporation, unless immune by statute, is liable for its negligence in the performance or nonperformance of [all] its acts.”
We reasoned in Haverlack at 30 that:
“* * * The municipality should be run with the same care and circumspection as a business, protecting itself in the same manner from liability incurred by its servants. A municipality is able to obtain liability insurance and is able to spread the cost among the taxpayers.”
In Enghauser, while this court recognized the need to provide tort immunity for municipalities with respect to “those * * * acts which go to the essence of governing,” nevertheless in paragraph two of the syllabus we held in part:
“* * * However, once the decision has been made to engage in a certain activity or function, municipalities will be held liable, the same as private corporations and persons, for the negligence of their employees and agents in the performance of the activities.” (Emphasis added.)
*79In the case sub judice, the court of appeals reasoned, as does appellee herein, that the language emphasized above is to be interpreted to mean that where punitive damages would lie in a tort action against a private corporation or person, such damages would be appropriate in a similar action involving a municipality. We find reliance on these cases misplaced. Neither Haverlack nor Enghauser decided the punitive damages issue raised by this case. Rather, for several reasons, we hold that our decision in Ranells continues to prohibit the assessment of punitive damages against municipalities.
First, it is noteworthy that the same public policy reasons which supported this court’s decision in Ranells underlie the holding of the United States Supreme Court that punitive damages are not assessable against municipalities in tort actions brought pursuant to Section 1983, Title 42, U.S. Code. That is, even in light of the serious nature of the harms present in cases involving a violation of constitutional rights, the Supreme Court maintains that since “[a] municipality * * * can have no malice independent of the malice of its officials * * * [d]amages awarded for punitive purposes * * * are not sensibly assessed against the governmental entity itself.” (Emphasis sic.) Newport v. Fact Concerns, Inc. (1981), 453 U.S. 247, 267. See, also, Edmonds v. Dillion (N.D. Ohio 1980), 485 F. Supp. 722, 729-730. In addition, we find that the public policy reasons articulated in Ranells maintain their vitality and relevance today.
Second, in 1978, this court decided Drain v. Kosydar (1978), 54 Ohio St. 2d 49 [8 O.O.3d 65]. In Drain, despite the provisions of R.C. 2743.02 (A) wherein the state “consents to be sued, and have its liability determined, in the court of claims * * * in accordance with the same rules of law applicable to suits between private parties * * *,” this court held at 56:
“It is undeniable that the state can only act through its employees and officers. While the state has consented to be sued for the misconduct of its agents, it would appear that the General Assembly never intended that the state be held liable for other than compensatory damages. Where it is alleged that the acts of a state employee were motivated by actual malice, or were acts which exhibited a willful or wanton disregard for the health, safety and welfare of the general public, the usual prerequisites for assessment of exemplary damages * * *, such conduct would certainly be outside the scope of state employment, and liability therefor will not be imputed to the state. Recently-enacted amendments to the Court of Claims Act serve to confirm our impressions of legislative intent in this regard.”
While it is clear that the Drain decision was supported by existing statutory law, it is significant that in Drain this court also relied upon the public policy rationale articulated in Ranells when ruling that punitive damages should not be awarded against the state.3
*80Finally, although not in effect at the time of the trial of the case at bar, the subsequent enactment of R.C. 2744.05(A) is evidence that the Ohio Legislature would not have authorized the provision of punitive awards against municipalities notwithstanding the judicial abrogation of municipal sovereign immunity.4
Accordingly, and for the foregoing reasons, we reverse the judgment of the appellate court upholding the trial court’s award of punitive damages against the appellant, city of Lancaster.
A review of the record and the brief filed by the appellant and the individual police officers in the court of appeals reveals that they raised the issue of the relationship between the trial court’s charge on punitive damages and the respective liability of the individual and city defendants. In light of our decision today and the record before the court of appeals, the matter of whether punitive damages could be assessed against the individual defendant police officers should be decided by the court of appeals. We therefore remand this case to the court of appeals for further consideration of the appropriateness of an award of punitive damages against the individual defendant police officers.

Judgment reversed and cause remanded.

Celebrezze, C.J., Locher, Holmes and Wright, JJ., concur.
Sweeney and C. Brown, JJ., dissent.

 In Fisher, supra, at 59, the Third District Court of Appeals of Florida held:
“* * * [T]o permit such ¡punitive] damages against a public corporation is to contravene public policy since the parties who must bear the burden of the punishment are the taxpayers and citizens who constitute the very persons who as a group are to benefit from the public example which the granting of such damages is supposed to make of a wrongdoer.”
Similarly, in Chappell, supra, at 814, the Supreme Court of Missouri reasoned:
“The theory that punitive damages serve as a deterrent to others adds little justification for the award against a municipality. It is assumed that public officials will do their duty, and if discipline of a wrongdoing municipal employee is indicated, appropriate measures are available through the electorate, or by superior officials responsible to the electorate, without recourse to punitive awards through the courts.”


 In Drain at 55-56 this court stated:
“By filing a cross-appeal appellees contest the Court of Appeals’ ruling that punitive damages should not be awarded against the state. In so deciding, the Court of Appeals *80extended this court’s decision in Ranells v. Cleveland * * * wherein it was held that in the absence of a statute specifically authorizing such recovery punitive damages could not be assessed against a municipal corporation.
“ ‘The reason generally advanced as the basis for denying the recovery of punitive damages against a municipal corporation or other political subdivision is that to permit such damages would be to contravene public policy, since the parties who must bear the burden of the punishment are the taxpayers and citizens who constitute the very persons who as a group are to benefit from the public example which the granting of such damages is supposed to make of a wrongdoer.’ * * *
“We believe the foregoing rationale applies with equal force in any instance where punitive or exemplary damages are sought to be assessed against the ‘state,’ which term is defined in R.C. 2743.01(A) to include, without limitation, the departments, boards, offices, commissions, agencies, institutions or other instrumentalities of the state of Ohio.”


 R.C. 2744.05(A), as enacted, reads in part:
“Notwithstanding any other provisions of the Revised Code or rules of a court to the contrary, in an action against a political subdivision to recover damages for injury, death, or loss to persons or property caused by an act or omission in connection with a governmental or proprietary function:
“(A) Punitive or exemplary damages shall not be awarded.”